Caton, C. J. The credibility of the complaining witness was a matter peculiarly appropriate for the consideration of the jury, and we are not disposed to find fault with their determination to believe her. Nor did the affidavit of what the defendant could prove by his mother make such a case as should induce us to overrule the court below, in its refusal to grant a new trial for that reason. There is no pretense that the defendant did not know all along what he now says his mother will swear to. It is then not newly discovered evidence. But the defendant says he was taken by surprise at the locus in quo fixed by the complaining witness, and he now wants an opportunity of another trial, that he may prove an alibi. While the Circuit Court might, in its discretion, where justice seems to require it, grant a new trial for the purpose of enabling the defendant to prove an alibi, this should be done with great caution. We see no objection to the instructions. The judgment is affirmed. Judgment affirmed.